FILED
                            NOT FOR PUBLICATION                                FEB 13 2013

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


CHANG YAN,                                       No. 08-73948

              Petitioner,                        Agency No. A099-364-835

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, JR., Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted January 18, 2013**
                              San Francisco, California

Before: NOONAN, TASHIMA, and GRABER, Circuit Judges.

       Chang Yan petitions for review of an order of the Board of Immigration

Appeals (“BIA”) affirming the immigration judge’s (“IJ”) denial of Yan’s

application for asylum, withholding of removal, and relief under the Convention



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2)(C).
Against Torture (“CAT”). Yan’s application centered on his allegation that he was

persecuted for practicing Christianity in China. Our analysis is governed by the

REAL ID Act, and we deny the petition for review.

      Yan primarily argues that the IJ’s adverse credibility finding was not

supported by substantial evidence. We disagree. Under the REAL ID Act,

“[i]nconsistencies no longer need to ‘go to the heart’ of the petitioner’s claim to

form the basis of an adverse credibility determination.” Shrestha v. Holder, 590

F.3d 1034, 1043 (9th Cir. 2010) (citing 8 U.S.C. § 1158(b)(1)(B)(iii)). Thus, “even

minor inconsistencies, in proper circumstances, will support an adverse credibility

determination.” Id. at 1043 n.4.

      Here, the IJ identified several inconsistencies that properly supported the

ruling. For example, in his written application, Yan stated that, after his arrest,

police officers first brought him into a room, then told him to empty his pockets,

and then handcuffed him. But at the hearing, Yan testified that he was handcuffed

before entering the room. The handcuffs were then removed and he emptied his

pockets, and finally he was handcuffed again. Although “a mere lack of detail in

the initial asylum application that the applicant later clarifies at the immigration

hearing cannot serve as a basis for an adverse credibility finding,” Zamanov v.

Holder, 649 F.3d 969, 974 (9th Cir. 2011), Yan did not testify that his testimony


                                          -2-
was a clarification of his asylum application. Instead, when asked about the

inconsistency, he “remembered it wrong.”

      Yan also testified inconsistently about his route of travel to the United

States. In his written application, he stated that he had gone from Hong Kong to

Mexico to San Diego. At the hearing, he testified that he had gone from Hong

Kong, to South Korea, to Los Angeles, to Mexico, and then finally back to the

United States. The IJ relied on several other inconsistencies regarding, for

example, Yan’s employment and education.

      Taken together, though some of these inconsistencies and omissions do not

go to the heart of Yan’s claim, they support the IJ’s adverse credibility finding

under the REAL ID Act. Thus, we are not “compelled to conclude” that the IJ’s

credibility finding was erroneous. 8 U.S.C. § 1252(b)(4)(B).

      Because the IJ’s credibility finding was supported by substantial evidence,

we cannot overturn the denial of Yan’s application for asylum and withholding of

removal.1 See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003). The IJ also

properly denied Yan’s CAT application, which rested on the same evidence and

testimony as his asylum application. Id. at 1157.

      1
               While the dissent chides the majority for engaging in the same
“trivial,” “flyspecking” strain as the IJ to uphold the latter’s adverse credibility
finding, it does not dispute that our analysis is in accord with the REAL ID Act.

                                          -3-
PETITION DENIED.




                   -4-
                                                                              FILED
Yan v. Holder, No. 08-73948                                                    FEB 13 2013

                                                                          MOLLY C. DWYER, CLERK
NOONAN, Circuit Judge, dissenting:                                          U.S. COURT OF APPEALS




      The inconsistencies and omissions identified by the Immigration Judge are

of a trivial character without bearing on the credibility of Yan's testimony. Subject

to such flyspecking, few applicants for asylum and few appellate judges would

pass as credible witnesses. The IJ strains to find Yan not credible. The court

engages in the same strain.